                                      United States Bankruptcy Court
                                     Western District of Washington
In re:                                                                                  Case No. 19-40561-MJH
Jessica Ashley Olson                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0981-3           User: admin                  Page 1 of 2                   Date Rcvd: May 29, 2019
                               Form ID: 318                 Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 31, 2019.
db             +Jessica Ashley Olson,     345 SW Warren Street,   Castle Rock, WA 98611-8108
956568569       Aarons Rents,    3820 Ocean Beach Highway,    Longview, WA 98632
956568570      +Best Buy/cbna,    PO BOX 6497,    Sioux Falls, SD 57117-6497
956568575      +Comenity/GAMEST,    PO Box 183043,    Columbus, OH 43218-3043
956568577      +Equifax,    PO BOX 30272,    Tampa, FL 33630-3272
956568579      +Experian,    Profile Maintenance,    PO BOX 9558,   Allen, TX 75013-9558
956568581      +FMS Inc,    4915 S Union Ave,    Tulsa, OK 74107-7839
956568582      +GC Services,    6330 Gulfton,    PO Box 3026,   Houston, TX 77253-3026
956568589      +Northstar Location Services,     4285 Genesee St,   Buffalo, NY 14225-1943
956568594      +Transunion,    555 West Adams St,    Chicago, IL 60661-3631

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BCDCARLSON.COM May 30 2019 05:23:00      Charles D Carlson,     Charles Carlson,
                 PO Box 3339,   Vancouver, WA 98668-3339
smg             EDI: WADEPREV.COM May 30 2019 05:23:00      State of Washington,     Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
956568572      +EDI: RMSC.COM May 30 2019 05:23:00      CARE CREDIT/SYNCHRONY BANK,     PO BOX 960061,
                 Orlando, FL 32896-0061
956568573      +E-mail/Text: bankruptcy@cavps.com May 30 2019 01:26:48       CAVALRY PORTFOLIO SERVICES,
                 500 SUMMIT LAKE DR,    Valhalla, NY 10595-2322
956568571      +EDI: CAPITALONE.COM May 30 2019 05:23:00      Capital One,    Bankrupty Dept,     PO Box 30285,
                 Salt Lake City, UT 84130-0285
956568574      +Fax: 602-659-2196 May 30 2019 02:20:45      Chexsystems,    Attn: Customer Relations,
                 7805 Hudson Rd Ste 100,    Saint Paul, MN 55125-1703
956568576       EDI: DISCOVER.COM May 30 2019 05:23:00      Discover Financial,    PO BOX 15316,
                 Wilmington, DE 19850
956568578      +E-mail/Text: bknotice@ercbpo.com May 30 2019 01:26:43       ERC,   PO BOX 23870,
                 Jacksonville, FL 32241-3870
956568580      +E-mail/Text: membersolutions@fibrecu.com May 30 2019 01:26:52        Fibre Federal Credit Union,
                 PO Box 1786,   Longview, WA 98632-8106
956568583      +E-mail/Text: bankruptcy@affglo.com May 30 2019 01:26:42       GLOBAL CREDIT & COLLECTIONS,
                 5440 N. CUMBERLAND AVE,    SUITE 300,   Chicago, IL 60656-1486
956568584      +EDI: CITICORP.COM May 30 2019 05:23:00      Home Depot/Citi Bank,     PO Box 6497,
                 Sioux Falls, SD 57117-6497
956568585      +EDI: IRS.COM May 30 2019 05:23:00      Internal Revenue Service,     PO BOX 7346,
                 Philadelphia, PA 19101-7346
956568586       EDI: TSYS2.COM May 30 2019 05:23:00      MACYS/DSNB,    911 DUKE BLVD,    Mason, OH 45040
956568588      +E-mail/Text: bnc@nordstrom.com May 30 2019 01:26:31       Nordstrom,    Attn: Bankruptcy Dept,
                 PO BOX 6566,   Englewood, CO 80155-6566
956568590      +EDI: RMSC.COM May 30 2019 05:23:00      OLD NAVY SYNCB,    PO BOX 996505,
                 Orlando, FL 32896-0001
956568592      +EDI: RMSC.COM May 30 2019 05:23:00      SYNCHRONY BANK/SLEEP TRAIN,     PO BOX 960061,
                 Orlando, FL 32896-0061
956568591      +E-mail/Text: compliance@sentrycredit.com May 30 2019 01:27:04        Sentry Credit,    PO Box 12070,
                 Everett, WA 98206-2070
956568593      +EDI: WTRRNBANK.COM May 30 2019 05:23:00      Target National Bank,     PO Box 1581,
                 Minneapolis, MN 55440-1581
956568595      +EDI: RMSC.COM May 30 2019 05:23:00      WALMART/SYNCHRONY BANK,    PO BOX 530927,
                 Atlanta, GA 30353-0927
                                                                                               TOTAL: 19

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
956568587     ##+Monarch Recovery Mgmt,   10965 Decatur Rd,   Philadelphia, PA 19154-3210
                                                                                               TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
District/off: 0981-3                  User: admin                        Page 2 of 2                          Date Rcvd: May 29, 2019
                                      Form ID: 318                       Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 31, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 29, 2019 at the address(es) listed below:
              Charles D Carlson   carlson7trustee@gmail.com, wa33@ecfcbis.com
              Susan H. Seelye   on behalf of Debtor Jessica Ashley Olson stopdebt@gmail.com,
               ignbands@gmail.com;browner80299@notify.bestcase.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                             TOTAL: 3
Information to identify the case:
Debtor 1
                       Jessica Ashley Olson                                        Social Security number or ITIN   xxx−xx−8528
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Washington

Case number:          19−40561−MJH

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Jessica Ashley Olson


             5/29/19                                                       By the court: Mary Jo Heston
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
